Exhibit Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements (Form S-1 No. 333-115602 and Form S-4 No. 333-115604) of Grande Communications Holdings, Inc. and Subsidiary and in the related Prospectuses of our report dated March 26, 2008, with respect to the consolidated financial statements of Grande Communications Holdings, Inc. and Subsidiary included in this Annual Report (Form 10-K) for the year ended December 31, 2007. /s/ Ernst & Young LLP Austin,
